Title: To James Madison from Paul Hamilton, 1 November 1810
From: Hamilton, Paul
To: Madison, James


Sir,Navy Department 1st. Novr 1810
The enclosed paper marked A will inform you of the state of the Navy appropriations up to the 31st ult.
From this paper you will perceive, sir, that of the appropriation for “Repairs of Vessels,” there is on hand the sum of $10,500:21; but the demands upon that appropriation at this time exceed 20,000$—so that altho’ there is a nominal balance of $10,500, we are that sum deficient in the means of discharging existing demands.
Of the appropriation for “Contingent Expences” there is on hand a nominal balance of $15:16; but the demands upon that appropriation at this time exceed 6000$—so that there is a real deficit of 6000$.
The appropriation for “Quarter Master’s Department” has inadvertently been overdrawn to the amount of $172:18.
Hence, sir, these three appropriations appear to me to require the aid of transfers—which other appropriations will however admit.
To cover existing deficits, & to provide funds for the discharge of other engagements under these heads of appropriation which may arise in the course of the current year, I recommend the transfer, of Sixty thousand dollars to the appropriation for Repairs—of thirty thousand dollars to the appropriation for Contingent Expences—& of two thousand five hundred dollars to the appropriation for quarter Master’s Department; & should you approve these transfers, I request your signature to the enclosed paper. I have the honor to be, with great respect, Sir, yr: mo: Obt. servt.
Paul Hamilton
 